      Case: 1:21-cv-01536 Document #: 1 Filed: 03/19/21 Page 1 of 15 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

NICHOLAS MECHLING and
CHRISTOPHER MECHLING,                              Case No. 21-cv-01536

               Plaintiffs,                         JURY TRIAL DEMANDED

v.

THE OPERATOR OF WEBSITE
[REDACTED],
               Defendant.


                                          COMPLAINT

       Nicholas Mechling and Christopher Mechling (hereinafter referred to together or

individually as “Plaintiff”) are the owners of Twins Special LLC. Under agreement with Twins

Special LLC, Plaintiff has full and exclusive license to use, enforce and sublicense the intellectual

property of Twins Special LLC. Plaintiff and Twins Special LLC are hereinafter referred to

together or individually as “Twins Special”. Plaintiff hereby brings the present action against The

Operator of Website [REDACTED] (“Defendant”), identified on Schedule A attached hereto, and

alleges as follows:

                                       I. INTRODUCTION

       1.      Twins Special is among the most famous of internationally renowned brands for

Thai boxing gear. Its gear is trusted by professional, amateur and recreational boxers to provide

peak performance and protect them from serious injury and is worn by some of the greatest legends

of the sport. As providers of such a sought-after product, Plaintiff has detailed systems for ensuring

legitimate and genuine products are distributed to the U.S. and other markets, but there are

illegitimate counterfeit distributors and sellers that undercut such means while collecting premium
      Case: 1:21-cv-01536 Document #: 1 Filed: 03/19/21 Page 2 of 15 PageID #:2




prices for the sale of counterfeit goods. Such low-quality imitation products threaten the safety of

boxers and are an affront to the strong goodwill Plaintiff has built up in the Twins Special brand,

tarnishing and diluting its goodwill.

       2.      Defendant is the latest in a series of such illegitimate counterfeit distributors and

sellers, and must be held accountable to the full extent of the law to protect the sacred public trust

it has broken. Until the Court has addressed Defendant’s infringement, masqueraders will be

emboldened to continue on.

       3.      This action has thus been filed by Twins Special to address Defendant’s selling and

offering for sale of unauthorized and unlicensed products using infringing and counterfeit versions

of Twins Special’s federally registered trademarks (the “Counterfeit Twins Products”) through

Defendant’s website. Twins Special seeks to address Defendant’s infringement and counterfeiting

of its registered trademarks as well as to protect unknowing consumers from purchasing low-

quality Counterfeit Twins Products over the Internet. Twins Special has been and continues to be

irreparably damaged through consumer confusion, dilution, and tarnishment of its valuable

trademarks as a result of Defendant’s actions and seeks $2 million statutory damages per product

and/or disgorgement of treble all profits earned, whichever is more, and injunctive relief.

                               II. JURISDICTION AND VENUE

       4.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. § 1338(a) and

(b), and 28 U.S.C. § 1331.

       5.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendant because Defendant directly targets business

activities toward consumers in Illinois and causes harm to Twins Special’s business within this



                                                  2
      Case: 1:21-cv-01536 Document #: 1 Filed: 03/19/21 Page 3 of 15 PageID #:3




Judicial District.   Defendant has targeted sales from Illinois residents by operating a fully

interactive and commercial website that offers to sell and has sold Counterfeit Twins Products to

residents of Illinois. Defendant is committing tortious acts in Illinois, is engaging in interstate

commerce, and has wrongfully caused Twins Special substantial injury in the State of Illinois.

                                      III. THE PARTIES

Plaintiff Twins Special

       6.      Twins Special is a world-famous, well-known manufacturer of boxing gloves and

mixed martial arts equipment. Twins Special manufactures boxing gloves and mixed martial arts

equipment under multiple brands, including Twins Special and King Professional. Twins Special

is famous for its Velcro wrist boxing gloves that are hand-crafted in Thailand. Twins Special’s

boxing gloves are designed to endure years of sparring, elite competition, and training with heavy

bags, pads and mitts. In addition to its world-famous boxing gloves, Twins Special is engaged in

the manufacture, sale and distribution of shin guards, training gear, head gear, fight wear, and

fighting accessories (collectively, the “Twins Products”).

       7.      Twins Special’s superior design and craftmanship, along with the reputation of

Twins Products, enabled it to achieve widespread recognition and fame and made Twins Special

one of the most well-known manufacturers of fighting equipment. Today, Twins Special enjoys a

very high, unaided awareness rate worldwide. Twins Special is also among the small group of

boxing glove manufacturers whose boxing gloves have been approved by the world’s largest sport

governing bodies, such as the Nevada State Athletic Commission, the International Boxing

Association (“AIBA”), and International Federation of Muaythai Associations (“IFMA”).

       8.      Twins Products are distributed and sold to customers through the Twins Special

website, twinsfightgear.com, and through authorized retailers, including numerous authorized



                                                3
      Case: 1:21-cv-01536 Document #: 1 Filed: 03/19/21 Page 4 of 15 PageID #:4




retailers in this district. Twins Special also authorizes multiple websites selling fighting equipment

to sell Twins Products.

       9.        Twins Special incorporates a variety of distinctive marks in the design of its

various Twins Products. As a result of this long-standing use, Twins Special owns common law

trademark rights in its trademarks. Twins Special has also registered its trademarks with the United

States Patent and Trademark Office. Twins Products typically include at least one of Twins

Special’s federally registered trademarks. Often several Twins Special marks are displayed on a

single product. Twins Special uses its trademarks in connection with the marketing of its Twins

Products, including the following marks, which are collectively referred to as the “TWINS

Trademarks.”

   Registration
                                 Trademark                           Goods and Services
    Number
                                                           For: Sports equipment for boxing and
                                                           martial arts, namely, boxing gloves,
                                                           boxing bags, punching mitts, belly
                                                           protectors, groin protectors and shin
                                                           guards; chest protectors for sports;
                                                           boxing rings; fighting cages for use
                                                           with martial arts; martial arts gloves;
                                                           athletic protective pads for chest,
                                                           abdomen, belly, shins and head for
                                                           use with martial arts; punching bags;
                                                           bags specially adapted for sports
                                                           equipment; athletic equipment,
     4,848,713
                                                           namely, hand wraps and mouth
                                                           guards; skipping rope; athletic
                                                           supporters; athletic equipment,
                                                           namely, ankle guards, shin guards and
                                                           head guards; abdominal protectors;
                                                           martial arts kicking pads; martial arts
                                                           punching pads; martial arts training
                                                           equipment; training apparatus for
                                                           boxing, martial arts, and similar
                                                           sports; athletic sporting goods,
                                                           namely, athletic wrist and joint
                                                           supports; all the foregoing relating to

                                                  4
  Case: 1:21-cv-01536 Document #: 1 Filed: 03/19/21 Page 5 of 15 PageID #:5




Registration
                        Trademark                     Goods and Services
 Number
                                             boxing or martial arts and not relating
                                             to any other sports or sports team,
                                             league, mascot or stadium in class 28.

                                             For: Sports equipment for boxing and
                                             martial arts, namely, boxing gloves,
                                             boxing bags, punching mitts, belly
                                             protectors, groin protectors and shin
                                             guards; chest protectors for sports;
                                             boxing rings; fighting cages for use
                                             with martial arts; martial arts gloves;
                                             athletic protective pads for chest,
                                             abdomen, belly, shins and head for
                                             use with martial arts; punching bags;
                                             bags specially adapted for sports
                                             equipment; athletic equipment,
                                             namely, hand wraps and mouth
                                             guards; skipping rope; athletic
 4,848,712
                                             supporters; athletic equipment,
                                             namely, ankle guards, shin guards and
                                             head guards; abdominal protectors;
                                             martial arts kicking pads; martial arts
                                             punching pads; martial arts training
                                             equipment; training apparatus for
                                             boxing, martial arts, and similar
                                             sports; athletic sporting goods,
                                             namely, athletic wrist and joint
                                             supports; all the foregoing relating to
                                             boxing or martial arts and not relating
                                             to any other sports or sports team,
                                             league, mascot or stadium in class 28.

                                             For: Sports equipment for boxing and
                                             martial arts, namely, boxing gloves,
                                             boxing bags, punching mitts, belly
                                             protectors, groin protectors and shin
                                             guards; chest protectors for sports;
                                             boxing rings; fighting cages for use
 4,848,711           TWINS SPECIAL
                                             with martial arts; martial arts gloves;
                                             athletic protective pads for chest,
                                             abdomen, belly, shins and head for
                                             use with martial arts; punching bags;
                                             bags specially adapted for sports
                                             equipment; athletic equipment,

                                     5
      Case: 1:21-cv-01536 Document #: 1 Filed: 03/19/21 Page 6 of 15 PageID #:6




   Registration
                                Trademark                          Goods and Services
    Number
                                                         namely, hand wraps and mouth
                                                         guards; skipping rope; athletic
                                                         supporters; athletic equipment,
                                                         namely, ankle guards, shin guards and
                                                         head guards; abdominal protectors;
                                                         martial arts kicking pads; martial arts
                                                         punching pads; martial arts training
                                                         equipment; training apparatus for
                                                         boxing, martial arts, and similar
                                                         sports; athletic sporting goods,
                                                         namely, athletic wrist and joint
                                                         supports; all the foregoing relating to
                                                         boxing or martial arts and not relating
                                                         to any other sports or sports team,
                                                         league, mascot or stadium in class 28.


       10.     The TWINS Trademarks have been used exclusively and continuously in the U.S.

by Twins Special and have never been abandoned. The above U.S. registrations for the TWINS

Trademarks are valid, subsisting, in full force and effect, and one is incontestable pursuant to 15

U.S.C. § 1065. The registrations for the TWINS Trademarks constitute prima facie evidence of

their validity and of Twins Special’s exclusive right to use the TWINS Trademarks pursuant to 15

U.S.C. § 1057(b). Attached hereto as Exhibit 1 are true and correct copies of the U.S. Registration

Certificates for the TWINS Trademarks included in the above table.

       11.     The TWINS Trademarks are exclusive to Twins Special and are displayed

extensively on Twins Products and in Twins Special’s marketing and promotional materials.

Twins Products have long been among the most famous and popular of their kind in the world.

Twins Special has expended substantial resources in advertising, promoting and marketing

featuring the TWINS Trademarks. Additionally, the reputation of the Twins Products has been

spread through word of mouth. Because of these and other factors, Twins Special and the TWINS

Trademarks have become famous throughout the United States.

                                                6
      Case: 1:21-cv-01536 Document #: 1 Filed: 03/19/21 Page 7 of 15 PageID #:7




       12.     The TWINS Trademarks are distinctive when applied to the Twins Products,

signifying to the purchaser that the products come from Twins Special and are manufactured to

Twins Special’s quality standards. Whether Twins Special manufactures the products itself or

licenses others to do so, Twins Special has ensured that products bearing its trademarks are

manufactured to the highest quality standards.        The TWINS Trademarks have achieved

tremendous fame and recognition, which has only added to the inherent distinctiveness of the

marks. As such, the goodwill associated with the TWINS Trademarks is of incalculable and

inestimable value to Twins Special.

       13.     For many years, Twins Special has operated a website where it promotes Twins

Products at twinsfightgear.com. Twins Products are featured and described on the website and are

available for purchase. The twinsfightgear.com website features proprietary content, images, and

designs exclusive to Twins Special.

       14.     Twins Special, or third parties on Twins Special’s behalf, have expended

substantial time, money, and other resources in developing, advertising and otherwise promoting

the TWINS Trademarks. As a result, products bearing the TWINS Trademarks are widely

recognized and exclusively associated by consumers, the public, and the trade as being high quality

products from Twins Special. Twins Special is a multi-million-dollar brand, and Twins Products

have become among the most popular of their kind in the world.




                                                7
      Case: 1:21-cv-01536 Document #: 1 Filed: 03/19/21 Page 8 of 15 PageID #:8




Defendant

        15.     Defendant is an individual or business entity that, on information and belief, resides

in Bangkok, Thailand. On information and belief, Defendant ships products from Bangkok,

Thailand.

        16.     Defendant conducts business throughout the United States, including within the

State of Illinois and this Judicial District, through at least the operation of its fully interactive,

commercial website. Defendant targets the United States, including Illinois residents, and has

offered to sell, and has sold and shipped, Counterfeit Twins Products to consumers within the State

of Illinois through its website.

                            IV. DEFENDANT’S UNLAWFUL CONDUCT

        17.     Defendant operates the fully interactive, commercial website identified on

Schedule A.

        18.     Defendant is engaged in designing, manufacturing, advertising, promoting,

distributing, selling, and/or offering for sale products on its website bearing at least one logo,

source-identifying indicia and design elements, that are studied imitations, infringements, and/or

counterfeits of the TWINS Trademarks (previously defined as the “Counterfeit Twins Products”).

        19.     Twins Special’s investigator visited the Defendant’s website and purchased a

Counterfeit Twins Product.

        20.     The purchased Counterfeit Twins Product was shipped to Twins Special’s

investigator in Illinois.

        21.     The purchased Counterfeit Twins Product was inspected, and it was determined

that the product was counterfeit and infringed the TWINS Trademarks.




                                                  8
      Case: 1:21-cv-01536 Document #: 1 Filed: 03/19/21 Page 9 of 15 PageID #:9




       22.    A comparison of the TWINS Trademarks to Defendant’s Counterfeit Twins

Product exemplifies Defendant’s counterfeiting and infringement of the TWINS Trademarks and

is below.

       TWINS Trademarks                   Defendant’s Counterfeit Twins Product

        TWINS SPECIAL
       (Reg. No. 4,848,711)




       (Reg. No. 4,848,712)




       (Reg. No. 4,848,713)




                                            9
     Case: 1:21-cv-01536 Document #: 1 Filed: 03/19/21 Page 10 of 15 PageID #:10




           23.   On information and belief, Defendant is well aware of the extraordinary fame and

strength of the TWINS Trademarks and the goodwill associated therewith.

           24.   Twins Special has not licensed or authorized Defendant to use any of the TWINS

Trademarks, and Defendant is not an authorized retailer of genuine Twins Products.

           25.   Defendant also deceives unknowing consumers by using the TWINS Trademarks

without authorization within the content, text, and/or meta tags of its website in order to attract

various search engines crawling the Internet looking for websites relevant to consumer searches

for Twins Products.

           26.   Defendant, without any authorization, license, or other permission from Twins

Special, has used the TWINS Trademarks in connection with the advertisement, distribution,

offering for sale, and sale of the Counterfeit Twins Products in the United States and Illinois over

the Internet.

           27.   Defendant’s use of infringements and/or counterfeits of the TWINS Trademarks in

the advertisement, distribution, offering for sale, and sale of the Counterfeit Twins Products was

willful.

           28.   Defendant’s willful use of infringements and/or counterfeits of the TWINS

Trademarks in connection with the advertisement, distribution, offering for sale, and sale of the

Counterfeit Twins Products, including the sale of Counterfeit Twins Products into Illinois, is likely

to cause and has caused confusion, mistake, and deception by and among consumers and is

irreparably harming Twins Special.




                                                 10
    Case: 1:21-cv-01536 Document #: 1 Filed: 03/19/21 Page 11 of 15 PageID #:11




                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

       29.     Twins Special hereby re-alleges and incorporates by reference the allegations set

forth in the preceding paragraphs.

       30.     This is a trademark infringement action against Defendant based on Defendant’s

unauthorized use in commerce of counterfeit imitations of Twins Special’s federally registered

TWINS Trademarks in connection with the sale, offering for sale, distribution, and/or advertising

of infringing goods.     Twins Special’s TWINS Trademarks are highly distinctive marks.

Consumers have come to expect the highest quality from Twins Products sold or marketed under

the TWINS Trademarks.

       31.     Defendant has sold, offered to sell, marketed, distributed and advertised, and is still

selling, offering to sell, marketing, distributing, and advertising products bearing infringements

and/or counterfeits of the TWINS Trademarks without Twins Special’s permission.

       32.     Twins Special is the exclusive owner of the TWINS Trademarks. Twins Special’s

United States Registrations for the TWINS Trademarks (Exhibit 1) are in full force and effect. On

information and belief, Defendant has knowledge of Twins Special’s rights in the TWINS

Trademarks and has willfully infringed and intentionally used counterfeits and/or infringements

of the TWINS Trademarks. Defendant’s willful, intentional, and unauthorized use of the TWINS

Trademarks is likely to cause and is causing confusion, mistake, and deception as to the origin and

quality of the Counterfeit Twins Products among the general public.

       33.     Defendant’s activities constitute willful trademark infringement and counterfeiting

under Section 32 of the Lanham Act, 15 U.S.C. § 1114.




                                                 11
    Case: 1:21-cv-01536 Document #: 1 Filed: 03/19/21 Page 12 of 15 PageID #:12




       34.     Twins Special has no adequate remedy at law and, if Defendant’s actions are not

enjoined, Twins Special will continue to suffer irreparable harm to its reputation and the goodwill

of its well-known TWINS Trademarks.

       35.     The injuries and damages sustained by Twins Special have been directly and

proximately caused by Defendant’s wrongful reproduction, use, advertisement, promotion,

offering to sell, and sale of Counterfeit Twins Products.

                                  COUNT II
                 FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       36.     Twins Special hereby re-alleges and incorporates by reference the allegations set

forth in the preceding paragraphs.

       37.     Defendant’s promotion, marketing, offering for sale, and sale of Counterfeit Twins

Products has created and is creating a likelihood of confusion, mistake, and deception among the

general public as to the affiliation, connection, or association with Twins Special or the origin,

sponsorship, or approval of Defendant’s Counterfeit Twins Products by Twins Special.

       38.     By using the TWINS Trademarks on the Counterfeit Twins Products, Defendant

creates a false designation of origin and a misleading representation of fact as to the origin and

sponsorship of the Counterfeit Twins Products.

       39.     Defendant’s false designation of origin and misrepresentation of fact as to the origin

and/or sponsorship of the Counterfeit Twins Products to the general public involves the use of

counterfeit marks and is a willful violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125.

       40.     Twins Special has no adequate remedy at law and, if Defendant’s actions are not

enjoined, Twins Special will continue to suffer irreparable harm to its reputation and the goodwill

of the Twins Special brand.




                                                 12
    Case: 1:21-cv-01536 Document #: 1 Filed: 03/19/21 Page 13 of 15 PageID #:13




                                   PRAYER FOR RELIEF

WHEREFORE, Twins Special prays for judgment against Defendant as follows:

1) That Defendant, its officers, agents, servants, employees, attorneys, confederates, and all

   persons acting for, with, by, through, under or in active concert with Defendant be temporarily,

   preliminarily and permanently enjoined and restrained from:

       a. using the TWINS Trademarks or any reproductions, counterfeit copies or colorable

          imitations thereof in any manner in connection with the distribution, marketing,

          advertising, offering for sale, or sale of any product that is not a genuine Twins Special

          product or is not authorized by Twins Special to be sold in connection with the TWINS

          Trademarks;

       b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

          Twins Special product or any other product produced by Twins Special, that is not

          Twins Special’s or not produced under the authorization, control or supervision of

          Twins Special and approved by Twins Special for sale under the TWINS Trademarks;

       c. committing any acts calculated to cause consumers to believe that Defendant’s products

          are those sold under the authorization, control or supervision of Twins Special, or are

          sponsored by, approved by, or otherwise connected with Twins Special;

       d. further infringing the TWINS Trademarks and damaging Twins Special’s goodwill;

          and

       e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise moving,

          storing, distributing, returning, or otherwise disposing of, in any manner, products or

          inventory not manufactured by or for Twins Special, nor authorized by Twins Special

          to be sold or offered for sale, and which bear any of Twins Special’s trademarks,



                                               13
     Case: 1:21-cv-01536 Document #: 1 Filed: 03/19/21 Page 14 of 15 PageID #:14




           including the TWINS Trademarks, or any reproductions, counterfeit copies or

           colorable imitations thereof;

2) That Defendant, within fourteen (14) days after service of judgment with notice of entry thereof

    upon it, be required to file with the Court and serve upon Twins Special a written report under

    oath setting forth in detail the manner in which Defendant has complied with paragraph 1, a

    through e, above;

3) That Defendant account for and pay to Twins Special all profits realized by Defendant by

    reason of Defendant’s unlawful acts herein alleged, and that the amount of damages for

    infringement of the TWINS Trademarks be increased by a sum not exceeding three times the

    amount thereof as provided by 15 U.S.C. § 1117;

4) In the alternative, that Twins Special be awarded statutory damages for willful trademark

    counterfeiting pursuant to 15 U.S.C. § 1117(c) of $2,000,000 (two million dollars) for each

    and every use of the TWINS Trademarks;

5) That Twins Special be awarded its reasonable attorneys’ fees and costs; and

6) Award any and all other relief that this Court deems just and proper.

                                        JURY DEMAND
    Pursuant to Fed. R. Civ. P. 38, Twins Special hereby demands a trial by jury as to all issues so

triable.




                                                14
    Case: 1:21-cv-01536 Document #: 1 Filed: 03/19/21 Page 15 of 15 PageID #:15




Dated this 19th day of March 2021.    Respectfully submitted,


                                      /s/ Justin R. Gaudio
                                      Amy C. Ziegler
                                      Justin R. Gaudio
                                      Jake M. Christensen
                                      Martin F. Trainor
                                      Greer, Burns & Crain, Ltd.
                                      300 South Wacker Drive, Suite 2500
                                      Chicago, Illinois 60606
                                      312.360.0080
                                      312.360.9315 (facsimile)
                                      aziegler@gbc.law
                                      jgaudio@gbc.law
                                      jchristensen@gbc.law
                                      mtrainor@gbc.law

                                      Counsel for Plaintiffs Nicholas Mechling and
                                      Christopher Mechling




                                        15
